NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-1320

                                PARK B. SMITH, INC.,

                                                      Plaintiff-Appellant,

                                           v.

                               CHF INDUSTRIES, INC.,

                                                      Defendant-Appellee.


        Richard A. DePalma, Thompson Hine, LLP, of New York, New York, argued for
plaintiff-appellant. With him on the brief was Katheryn M. Ryan, Baker & McKenzie
LLP, of New York, New York.

       Stephen L. Sulzer, Connolly Bove Lodge & Hutz LLP, of Washington, DC, argued
for defendant-appellee. With him on the brief was James P. Calve.

Appealed from: United States District Court for the Southern District of New York

Senior Judge Lawrence M. McKenna
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit
                                      2008-1320

                                PARK B. SMITH, INC.,

                                                          Plaintiff-Appellant,
                                            v.

                              CHF INDUSTRIES, INC.,

                                                          Defendant-Appellee.

Appeal from the United States District Court for the Southern District of New York in
case no. 06-CV-0869, Senior Judge Lawrence M. McKenna.

                          __________________________

                          DECIDED: February 6, 2009
                          __________________________


Before MAYER, SCHALL, and GAJARSA, Circuit Judges.

PER CURIAM.

      The district court’s grant of summary judgment of non-infringement to CHF

Industries, Inc. was based upon the point of novelty test, which was eliminated by

Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665 (Fed. Cir. 2008) (en banc).

Accordingly, the judgment of the district court is vacated and the case is remanded for

reconsideration and further proceedings as appropriate in light of Egyptian Goddess.

                                             COSTS

      Each side shall bear its own costs.



                                VACATED AND REMANDED